Citation Nr: 1642672	
Decision Date: 11/07/16    Archive Date: 11/18/16

DOCKET NO.  14-27 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1970.   

In May 2016, the Veteran testified at a Board hearing before the undersigned Chief Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  The appeal is REMANDED to the AOJ.  VA will notify him if further action is required.


REMAND

The Veteran contends that he has been diagnosed with PTSD related to his service by a VA psychiatrist or psychologist.  Specifically, in the May 2016 Board hearing, he stated that he was diagnosed with PTSD by Dr. W.S., a VA physician.  These records are not associated with the claims file.  Additionally, in July 2014, he authorized VA to access his Vet Center records and other medical records showing treatment by Dr. W.F.  These records are not associated with the claims file.  Because a diagnosis of PTSD by a VA psychiatrist or psychologist is a critical element of the claim, the matter must be remanded to associate these records with the claims file.  

Additionally, the RO denied service connection for diabetes mellitus in April 2016.  The Veteran filed a timely notice of disagreement in May 2016 but the RO has not yet issued a statement of the case.  Moreover, the electronic Veterans Appeals Control and Locator System (VACOLS) does not indicate that the notice of disagreement has been acknowledged by the RO.  Accordingly, the May 2016 timely notice of disagreement is still pending, and remand is required for a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This issue should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97  (1997).

Accordingly, the case is REMANDED for the following actions:

1. Associate the Veteran's treatment records from James J. Howard CBOC from November 2015 to the present with the claims file. 

2. Contact the Veteran and request full names and other contact information for all VA psychiatrists and psychologists who have treated him since service. 

After any necessary consent and authorization for release of medical records has been obtained, request treatment records from all parties indicated by the Veteran and associate them with the record. Any negative reply received from any requested source must be noted for the record. 

He should be advised that he may submit any private treatment records to VA in lieu of providing the necessary consent and authorization.

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, he and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

4. Adjudicate the Veteran's appeal regarding entitlement to service connection for diabetes mellitus and issue a statement of the case.  The RO should also advise him that he must file a substantive appeal within 60 days of the statement of the case or within one year of notice of the decision, whichever date is later. If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If appealed, subject to current appellate procedures, the claim should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

